Citation Nr: 1241375	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  07-12 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for asthma.  

3.  Entitlement to service connection for bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) had active service from July 1965 to November 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that denied the benefits sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review. 

In his substantive appeal (VA Form 9) in April 2007, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  However, in July 2007, the Veteran's representative advised the Board that the Veteran wished to withdraw that request. Accordingly, the Veteran's request has been withdrawn. 38 C.F.R. § 20.704(e) (2012). 

In July 2010, the Board denied service connection for schizophrenia to include psychotic paranoid disorder and remanded the remaining issues for additional development.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, the Veteran was examined and opinions were provided.  The Board finds that the examination reports are adequate to make determinations in this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The case has been returned to the Board and is ready for further review.  

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDING OF FACT

There is no competent medical evidence of record that the Veteran has asthma or bronchitis. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. § 3.303 (2012). 

2.  The criteria for service connection for bronchitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. § 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

With regard to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to the initial adjudication of the Veteran's claim, a letter dated in October 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio at 187.

Additionally, a March 2006 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, private records, and VA examination reports are in the file.  The Veteran has at no time referenced outstanding private treatment or other records that he wanted VA to obtain or that he felt were relevant to the claims. 

The RO provided the Veteran with VA examinations.   The examiners reviewed the claims file and provided a thorough physical examination.  Thus, the Board finds that the examinations are adequate for making determinations in these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Stated somewhat differently, direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in- service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Thus, service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

There are exceptions to this general rule, however.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Thompson v. Gober, 14 Vet. App. 187, 188 (2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Under VA law and regulations, a valid claim of service connection does not exist absent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Furthermore, the Board notes that in some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); see also Charles v. Principi, 16 Vet. App 370, 374 (2002).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Asthma and Bronchitis

The Veteran claims that he has asthma and bronchitis related to service.  He states that he was exposed to tear gas in service and that this has caused current diagnoses of asthma and bronchitis.  A review of his service treatment records shows no complaint diagnosis or treatment for either disorder.  He was seen for upper respiratory complaints including mild allergic rhinitis, and allergy complaints.  After service, private records show that in November 1998 possible asthma was noted.  A review of the VA outpatient treatment records do not show a confirmed diagnosis for asthma or bronchitis.  

The Veteran was examined by VA in April 2011.  The claims file was reviewed. At that time the Veteran reported a history of exposure to tear gas in service.  It was noted that the Veteran has never been diagnosed with either condition in service records or VA records.  It was further noted that the Veteran never reported a history of either disorder to his medical providers.  It was noted that a December 2010 chest X-ray was normal as was the first chest X-ray in the record in 1996.  The Veteran reported current symptoms of a productive cough, wheezing and shortness of breath doing short runs of 100 yards.  He was examined.  A chest X-ray was normal as were pulmonary function tests.  The examiner found that the Veteran did not have bronchitis or asthma.    

Here, the preponderance of the evidence shows that the Veteran does not a current diagnosis of asthma or bronchitis.  In considering the Veteran's contentions that he suffers from asthma and bronchitis, the Board acknowledges that he is competent to report symptoms that he came to know through the use of his senses.  Layno, 6 Vet. App. at 469.  Furthermore, the Board finds that his claim testimony regarding having a cough to be credible.  However, as stated above, service connection requires the finding of a current disability.  Here, there is no finding of any respiratory problems.  The VA examiner noted above conducted X-rays and pulmonary function testing and determined that the Veteran had no findings of asthma or bronchitis.  As such, the Board cannot find that the Veteran suffers from asthma or bronchitis.  

While the appellant is competent to say that he experienced respiratory symptoms while in service and now, his statements regarding his symptomatology are outweighed by the current findings of the VA examiner and the objective findings on radiologic and pulmonary evaluations which determined that the Veteran does not suffer from a current respiratory disorder.  As noted all diagnostic tests have been normal.  Therefore, the Veteran's claim for service connection must be denied.  See Brammer, 3 Vet. App. at 225.  Furthermore, asthma and bronchitis are disorders typically confirmed through diagnostic testing, and neither is the type of disorder which is susceptible to a lay diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, the Board finds that the Veteran is not competent to report that he has a diagnosis of asthma or bronchitis.  

Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a heart disability related to service.  Accordingly, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert, 1 Vet. App. 53 -56; see also 38 C.F.R. § 3.102. 


ORDER

Service connection for asthma is denied. 

Service connection for bronchitis is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran seeks service connection for an acquired psychiatric disorder to include PTSD.  The Veteran's service treatment records show that in July 1996, he was found to have psychophysiological respiratory reaction.  In August 1966, he was found to have a passive/aggressive personality.  In October 1966, he was hospitalized and found to be passive/aggressive.  There was no evidence of psychosis.  Psychophysiological respiratory reaction, existed prior to service and not aggravated by service was diagnosed.

In 1972, the Veteran was hospitalized for hysterical personality.  He was examined by VA in June 1972, and personality disorder, passive aggressive and hysterical type was the diagnosis.  

Private records show that the Veteran was seen in May 1991 for what he described as job related stress, and diagnosed with a psychotic disorder, schizophrenic disorder, schizoaffective disorder and obsessive-compulsive personality disorder.  In June 1991 in follow-up, he was diagnosed with a psychotic disorder.  Treatment continued into 1992.  In July 1992 he was diagnosed with a psychotic disorder characterized as schizophrenic disorder, paranoid type.  

The Veteran was found to have PTSD in June 1999, due to a physical assault in January 1999.  Subsequent private and VA treatment records show continuing treatment for various psychiatric complaints into the 2000's.  In September 2006, the Veteran was seen at a VA outpatient clinic and PTSD, military related was among the diagnoses.  In an October 2006 treatment note, it was stated that the Veteran did not meet the DSM-IV criterion for military related PTSD and more likely to meet the diagnostic criterion for schizophrenia.  

The Veteran was examined by VA in April 2011.  The claims file was reviewed.  The examiner stated that the Veteran's presentations in service predominately met the criteria for hypochondrosis.  He referred to notations in the records to support this finding.  The examiner stated that he concurred with the finding in service that the disorder had its onset prior to entry into service, has progressed at no greater than usual rate for such disorders.  It was stated that the disorder met the DSM-IV criteria for hypochondrosis.  The examiner noted that post-service medical evidence began in 1972, and after a long gap, treatment was noted in 1991.  He stated that in 1991 the Veteran appeared to have a psychotic episode.  Discussion of continuing treatment in the record was noted.

The examiner reported that the Veteran had pre-military hypochondrosis with poor insights.  He reported that he concurred with the MEB conclusion after the extensive evaluation in service that the disorder had its onset prior to entry in service, has progressed at no greater than the usual rate for such disorders and that therefore it is considered not aggravated by service.  He stated that the Veteran had psychosis that began post military especially since 1991.  He reported that the Veteran's history suggests presence of a psychotic disorder but that he was unable to determine it is an exacerbation of pre-morbid hypochondrosis due to psychosocial stressors or evolution of an organized delusional disorder, mixed type from worsening of hypochondrosis or schizophrenia or interlaced psychotic disorder, hypochondrosis and mixed personality disorder, or all of the above.  Since the examiner reports an inability to make a determination, without an explanation as to why this is so, his finding as to the etiology of the current psychiatric diagnoses, as stated, is speculative and therefore, inadequate. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is not evident from the record that the examiner's finding that he could not make determination in the instant appeal reflected the limitations of knowledge in the medical community at large and not those of a particular examiner.  The Board finds that an additional opinion is needed to establish one clear and concise opinion regarding the Veteran's psychiatric disorders.  

Ultimately, noncommittal opinions like the on currently offered amounted to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102  (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  As such, the Board is of the opinion that an addendum opinion is necessary. 

Additionally the most recent medical treatment records in the file are dated in 2007.  The Veteran should be afforded the opportunity to provide information regarding any pertinent treatment he has had since 2007. 

Accordingly the case is REMANDED for the following development:

1.  Ask the Veteran to identify all health care providers that have treated him for his psychiatric disorders since 2007.  The AOJ should attempt to obtain records from each health care provider he identifies that might have available records.  If records are unavailable, please have the provider so indicate. 

Additionally obtain and associate with the claims file any VA outpatient treatment records for the Veteran since 2007.  

2.  Return the file to the VA examiner that examined the Veteran in April 2011.  If that examiner is no longer available have the file reviewed by another qualified physician.  The examiner must address the following questions:

1.  Does the Veteran have a psychiatric disorder other than PTSD that existed prior to service?  

2.  If it is determined that he had a psychiatric disorder that existed prior to service, was that disorder clearly and unmistakably aggravated beyond the natural progression of the disorder?   

3.  If the Veteran did not have a psychiatric disorder prior to service, determine whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed psychiatric disorder is related to his inservice treatment., 

In rendering the opinion, the examiner should not resort to mere speculation.  If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disability, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be given is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010). 

That is, the examiner must clarify whether this inability to comment more definitively is because he needs other procurable or assembled data; whether there are multiple possible etiologies with none more prevalent than another; or whether additional research into the subject matter area would provide the information needed to comment more definitively. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2012); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, the claim should be readjudicated. I f the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.




By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified by the RO. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 





____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


